Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021, 4/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
5.	The abstract of the disclosure is objected to because:

The opening sentence “A metal detector and method of operation are disclosed” is improper.
            Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites “at least one of: providing at least one of a third capacitor (C3) that is connectable by a first capacitor switch to the at least one or first capacitor (C1); or providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2).” The meaning of the language “s providing at least one of a third capacitor (C3) 

For purposes of the present examination the limitation “third capacitor” is construed to mean as the “second capacitor”.  Clarification is required so that the scope of the claim is clear.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-14 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stamatescu et al. (Hereinafter “Stamatescu”) in the US patent Application Publication Number US 20090318098 A1.

Regarding claim 1, Stamatescu teaches a method for operating a metal detector (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) having a balanced coil system with two detection coils connected to a receiver unit (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement; Paragraph [0112] Line 1-3; b) a transmit coil connected to the transmit electronics for receiving the transmit signal and generating a transmitted magnetic field for transmission; c) at least one receive coil for receiving a received magnetic field and providing a received signal induced by the received magnetic field; Claim 11) and inductively coupled with a drive coil [60] (Figure 1 shows that the drive coil 60 is inductively coupled; a transmit winding 60 as the drive coil; Paragraph [0112] Line 11-12), which together with at least one capacitor[30] (Optional capacitor 30) form a series resonant circuit (An optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0112] Line 14-16; Figure 1 shows that the capacitor 30 and drive winding 60 forms a series resonant circuit), the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50 as the transmit unit] (FIG. 1, an Paragraph [0112] Line 1-10) (Figure 1 shows the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50]) having a converter [10] (XOR function as the converter] with a first drive switch [20] and a second drive switch [21] that form a half-bridge circuit [20, 21] (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), the method comprising: 
driving the series resonant circuit by a drive controller (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), 
in accordance with a first square wave signal (d1) [40] that is set to a fixed or selectable operating frequency (ftx) and is applied to the first drive switch [20], which is connected on one side to a first voltage potential (Vp) [40] and on the other side to a centre tap of the half-bridge circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1); and 
in accordance with a second square wave signal (d2) [41] that is set to the fixed or selectable operating frequency (frx) and is applied to the second drive switch [21], which is connected on one side to a second voltage potential (Vs) [41] and on the other side to the same centre tap of the half-bridge circuit, via which a drive current (ip) is supplied to the drive coil [60] (Figure 1; Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1);
providing the first voltage potential (Vp) and the second voltage potential (Vs) with different magnitudes with reference to ground (In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12); 
providing the first square wave signal (d1) with a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12; a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time as altering their duty cycle before mixing); and 
adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore by adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants by altering their duty cycle).


Regarding claim 2, Stamatescu teaches a method for operating a metal detector, wherein 
at least one of the first voltage potential (Vp) [40] or the second voltage potential (Vs) [41] is set to ground (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1; when the switch 20/ 21 opens the corresponding voltage source is grounded).

Regarding claim 3, Stamatescu teaches a method for operating a metal detector, comprising: 
generating the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately so that a sum of the current first duty factor and the current second duty factor is approximately equal to 1 (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; 50 functions as an inverter and therefore the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately). 

Regarding claim 4, Stamatescu teaches a method for operating a metal detector, comprising: 
adjusting the first duty factor and the second duty factor to set the coil current (iL61) in the drive coil to a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value).

Regarding claim 5, Stamatescu teaches a method for operating a metal detector, comprising: 
driving the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground (Figure 1 shows that the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground).

Regarding claim 8, Stamatescu teaches a method for operating a metal detector, comprising: 
setting the fixed or selectable operating frequency (frx) offset from the resonant frequency of the series resonant circuit in such a way that at least one of: coil current (ite1) in the drive coil is adjustable within a current range; or voltages occurring in the series resonant circuit remain below predetermined maximum values (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore setting the ).

Regarding claim 11, Stamatescu teaches a method for operating a metal detector, comprising 
at least one of: operating the coil system in tuned-mode, in which the drive coil together with the at least one capacitor (C1, C2) forms a series resonant circuit and is connected to the half-bridge circuit (Figure 1 shows a half bridge circuit with one capacitor 30); or operating the coil system in non-tuned mode, in which the drive coil is not part of a series resonant circuit and is connected to a full-bridge circuit, which is configured to be convertible to the half-bridge circuit (The sources (1), (2) and (3) are similar to those in FIG. 1 and the sources (4), (5) and (6) each represent a rectangular wave source with a fundamental frequency f.sub.D, f.sub.E, and f.sub.F respectively, as described above. For this configuration the negative voltage source (41) can be omitted if desired and the common terminal of switches (21) and (23) connected directly to ground. As above, the optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0113] Line 8-16).


Regarding claim 12, Stamatescu teaches a method for operating a metal detector, comprising:
generating the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately so that a sum of the current first duty factor and the current second duty factor is approximately equal to 1 (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1; element 50 functions as an inverter and therefore the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately). 

Regarding claim 13, Stamatescu teaches method for operating a metal detector, comprising: 
adjusting the first duty factor and the second duty factor to set the coil current (iL61) in the drive coil to a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value).
.

Regarding claim 14, Stamatescu teaches a method for operating a metal detector, comprising: 
driving the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground (Figure 1 shows that the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground).

Regarding claim 17, Stamatescu teaches a metal detector (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) comprising:
a balanced coil system with two detection coils (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement; Paragraph [0112] Line 1-3; b) a transmit coil connected to the transmit electronics for receiving the transmit signal and generating a transmitted magnetic field for transmission; c) at least one receive coil for receiving a received magnetic field and providing a received signal induced by the received magnetic field; Claim 11);
 a receiver unit connected with the balanced coil system and inductively coupled with a drive coil [60], which together with at least one capacitor [30 form a series resonant circuit [60] (Figure 1 shows that the drive coil 60 is inductively coupled; a transmit winding 60 as the drive coil; Paragraph [0112] Line 11-12; An optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0112] Line 14-16; Figure 1 shows that the capacitor 30 and drive winding 60 forms a series resonant circuit), 
a transmitter unit [1, 2, 3, 10 and 50 as the transmit unit] (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement, as described in the first embodiment. In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10); Paragraph [0112] Line 1-10) (Figure 1 shows the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50]) connected with the series resonant circuit [30+60], the transmitter having a converter [10] (XOR function as the converter] with a first drive switch [20] and a second drive switch [21] that form a half-bridge circuit [20, 21] (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12) and  
a drive controller configured for generating and driving the series resonant circuit with (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), 
a first square wave signal (d1) [40] that is set to a fixed or selectable operating frequency (ftx) for application to the first drive switch [20], which is connected on one side to a first voltage potential (Vp) [40] and on the other side to a centre tap of the half-bridge circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to Paragraph [0112] Line 12-14; Figure 1); and 
a second square wave signal (d2) [41] that is set to the fixed or selectable operating frequency (frx) for application to the second drive switch [21], which is connected on one side to a second voltage potential (Vs) [41] and on the other side to the same centre tap of the half-bridge circuit, via which a drive current (ip) is supplied to the drive coil [60] (Figure 1; Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1);
wherein the first voltage potential (Vp) and the second voltage potential (Vs) are set to different magnitudes with reference to ground (In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12); 
wherein the first square wave signal (d1) is selected to have a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12; a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time as altering their duty cycle before mixing); and 
wherein the drive controller is configured to adjust the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore by adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants by altering their duty cycle).


Regarding claim 18, Stamatescu teaches a metal detector, comprising:
wherein the first voltage potential (Vp) or the second voltage potential (Vs) is set to ground. (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1; when the switch 20/ 21 opens the corresponding voltage source is grounded).


Regarding claim 19, Stamatescu teaches a metal detector, wherein 
the converter is configured to be convertible from a half-bridge circuit, having the first drive switch and the second drive switch to a full-bridge circuit (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) which comprises:
a first half-bridge circuit with the first drive switch and the second drive switch, and a second half-bridge circuit with a third drive switch and a fourth drive switch (Referring to FIG. 2, a similar arrangement is proposed for a metal detector using four, six or eight transmitted frequencies and an arrangement of two independent half-bridges; Paragraph [0113] Line 1-4; Figure 2).

Regarding claim 20, Stamatescu teaches a metal detector, wherein 
the converter is configured to be convertible from a half-bridge circuit, having the first drive switch and the second drive switch to a full-bridge circuit (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) which comprises:
a first half-bridge circuit with the first drive switch and the second drive switch, and a second half-bridge circuit with a third drive switch and a fourth drive switch (Referring to FIG. 2, a similar arrangement is proposed for a metal detector using four, six or eight transmitted frequencies and an arrangement of two independent half-bridges; Paragraph [0113] Line 1-4; Figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu ‘098 A1 in view of REN in the US Patent Application Publication Number US 20170358954 A1.

Regarding claim 6, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1). 
However Stamatescu fails to teach a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil and at least a second 
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
arranging at least a first capacitor (C1) [718] on one side of the drive coil and at least a second capacitor (C2) [718] on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6; Capacitor 718 in both side are identical). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).

.
Regarding claim 7, Stamatescu teaches a method for operating a metal detector, comprising: providing at least a first capacitor (C1) on one side of the drive coil (Figure 1), the method includes
closing or opening at least one of the first capacitor switch (u1) or the second capacitor switch (u2) for changing the resonant frequency of the series resonant circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1).
However Stamatescu fails to teach a method for operating a metal detector, comprising at least one of: providing at least one of a third capacitor (C3) that is connectable by a first capacitor switch to the at least one or first capacitor (C1); or providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2). 
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
at least one of: providing at least one of a third capacitor (C3) [718] that is connectable by a first capacitor switch to the at least one or first capacitor (C1); or providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2) (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6; Claim 7 depends on claim 1 and claim 1 recites at least one capacitor and there is no second capacitor therefore third capacitor here is considered as the second capacitor depending on claim 1; The or ). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Ren, because Ren teaches to include a third capacitor (C1) avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).


Regarding claim 15, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1). 
However Stamatescu fails to teach a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil and at least a second capacitor (C2) on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical. 
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
arranging at least a first capacitor (C1) [718] on one side of the drive coil and at least a second capacitor (C2) [718] on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical (FIG. 7 shows such an alternative ; Paragraph [0050] Line 1-6; Capacitor 718 in both side are identical). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).

Regarding claim 16, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1), the method includes
closing or opening at least one of the first capacitor switch (u1) or the second capacitor switch (u2) for changing the resonant frequency of the series resonant circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1).

Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
at least one of; providing at least one of a third capacitor (C3) [718] that is connectable by a first capacitor switch to the at least one or first capacitor (C1); or providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2) (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6 “providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2)”- this limitation is not required by the claim). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu ‘098 A1 in view of Port in the US patent Application Publication Number US 20170338695 A1.

Regarding claim 9, Stamatescu fails to teach a method for operating a metal detector, comprising: measuring a voltage at a capacitor (C1, C2) of the series resonant circuit; comparing the measured voltage with a reference value; and adjusting the first duty factor of the first square wave signal (d2) and second duty factor of the second square wave signal (d2) in accordance with a difference between the measured voltage and the reference value, which corresponds to a predetermined value of the coil current (iL61) in the drive coil.
Port teach an improved apparatus and method for regulating the power provided to the load of an IPT receiver or may at least provide the public with a useful choice (Paragraph [0003] Line 1-3), comprising  
measuring a voltage at a capacitor (C1, C2) of the series resonant circuit; comparing the measured voltage with a reference value; and adjusting the first duty factor of the first square wave signal (d2) and second duty factor of the second square wave signal (d2) in accordance with a difference between the measured voltage and the reference value, which corresponds to a predetermined value of the coil current (iL61) in the drive coil (Where L.sub.pu is the inductance of the pickup coil 1110 and C.sub.tune is the capacitance of the tuning capacitor 1112. In other words the coil current can be determined by the capacitor voltage. A diode peak detector circuit can be used to measure the capacitor voltage, or alternatively a fast sampling ADC could be used to measure peak voltage each cycle. An example peak detector circuit is shown in FIG. 13(a) and FIG. 13(b) illustrates an exemplary capacitor voltage 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Port, because Port teaches to measure a voltage at a capacitor (C1, C2) of the series resonant circuit determines coil current and reduces power loss and heat generation (Paragraph [0128]).

Regarding claim 10, Stamatescu teaches a method for operating a metal detector, comprising: 
determining operating values for the first duty factor and the second duty factor to set the coil current (i.e1) in the drive coil to a value for each selectable operating frequency (frx); and selecting one of the operating frequencies (fx) together with the related operating values for the first duty factor and the second duty factor (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), Paragraph [0112] Line 4-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Haevescher (US 20110163734 A1) discloses, “ARRANGEMENT FOR MEASURING AT LEAST ONE VALUE OF A VOLTAGE APPLIED TO AN ELECTRONIC COMPONENT- FIG. 1 depicts a schematic block diagram of an arrangement per an embodiment of the invention, wherein the electronic component (measured object) 1 designed as an inductor, is connected in series to the first switch 2 comprising a field-effect transistor and thus creates a first in-series switch. A voltage source 3 is connected to the measured object 1 via the interconnection of an Ohm-resistor 4, with which source an electrical voltage is applied to the first in-series switch. The voltage source is connected to the resistor 4 with one of its connectors, and to ground 13 with its other connector. In addition, the source connector of the field-effect transistor 2 is connected to ground 13. The first in-series connection is connected in parallel to a second in-series connection, which features a capacitive accumulator 10 comprising a condenser and an additional second switch 11 connected to it in-series. Thereby, the connector of the capacitive accumulator 10 not connected to the switch 11, is connected to ground 13. Furthermore, an analog/digital converter 12 is connected in parallel to the capacitive accumulator 10 (Paragraph [0053])- However Haevescher does not disclose a method for operating a metal detector; wherein in accordance with a first square wave signal (d1) that is set to a fixed or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866